DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190105783 A1 (“Wik”).

As per Claim 1, Wik discloses a robot comprising:
a display configured to display a face image indicating a face of the robot (¶ 18—“display…face”);
an input unit configured to receive a customizing request for the face of the robot (¶ 18—“identification of the face part is allowed to be made by the robot based on information manually input by the user”); and
a processor configured to acquire customizing data based on the received customizing request, to generate a face design based on the acquired customizing data, and to control the display to display a face image based on the generated face design (¶ 18—“identification of the face part is allowed to be made by the robot based on information manually input by the user”).

As per Claim 12, Wik further discloses wherein the processor sets emotion to be expressed by the robot based on at least one of information, data, a request, or a command, which is acquired at least one of the input unit, a sensing unit including at least one sensor, or a communication unit, and displays the face image thorough the display based on the set emotion (¶ 10—“the present invention to present a solution allowing a robot to be customized by changing any or both of the robot identity and the robot personality in an easy, intuitive and user-friendly manner”; ¶ 39—“ system may further comprise a user interface allowing the user to input information to the robot, e.g. face part information allowing the robot to identify the face part currently connected to the robot head, and/or information related to the above mentioned second selection of user-selected characteristics of the robot identity and/or robot personality”). 

As per Claim 14, Wik discloses a method of controlling a robot, the method comprising:
receiving a customizing request for a face of the robot (¶ 18—“identification of the face part is allowed to be made by the robot based on information manually input by the user”);
acquiring customizing data based on the received customizing request (¶ 18—“identification of the face part is allowed to be made by the robot based on information manually input by the user”);
generating a face design based on the acquired customizing data (¶ 18—“allowing a user to easily change the visual appearance and hence the identity of the robot by changing face part”); and
displaying a face image based on the generated face design (¶ 18—“allowing a user to easily change the visual appearance and hence the identity of the robot by changing face part”).

Allowable Subject Matter
Claims 2-11, 13, are 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664